REDACTED VERSIONssDOCKET 75




               sssssssssssssssssssss
REDACTED VERSIONssDOCKET 75
REDACTED VERSIONssDOCKET 75
REDACTED VERSIONssDOCKET 75
REDACTED VERSIONssDOCKET 75
REDACTED VERSIONssDOCKET 75
REDACTED VERSIONssDOCKET 75
REDACTED VERSIONssDOCKET 75
REDACTED VERSIONssDOCKET 75
REDACTED VERSIONssDOCKET 75




            10
REDACTED VERSIONssDOCKET 75
REDACTED VERSIONssDOCKET 75
REDACTED VERSIONssDOCKET 75
REDACTED VERSIONssDOCKET 75
REDACTED VERSIONssDOCKET 75
REDACTED VERSIONssDOCKET 75
REDACTED VERSIONssDOCKET 75
REDACTED VERSIONssDOCKET 75
REDACTED VERSIONssDOCKET 75
REDACTED VERSIONssDOCKET 75
REDACTED VERSIONssDOCKET 75
REDACTED VERSIONssDOCKET 75
REDACTED VERSIONssDOCKET 75
REDACTED VERSIONssDOCKET 75
REDACTED VERSIONssDOCKET 75
REDACTED VERSIONssDOCKET 75
REDACTED VERSIONssDOCKET 75
REDACTED VERSIONssDOCKET 75
REDACTED VERSIONssDOCKET 75